FILED
                            NOT FOR PUBLICATION                              MAY 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50455

               Plaintiff - Appellee,             D.C. No. 2:08-cr-00396-VBF

  v.
                                                 MEMORANDUM *
RICKY RENARD TODD,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     Percy Anderson, District Judge, Presiding

                              Submitted May 14, 2013 **

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Ricky Renard Todd appeals from the district court’s judgment and

challenges the 162-month sentence imposed following his guilty-plea conviction

for conspiracy to distribute cocaine base in the form of crack cocaine, in violation

of 21 U.S.C. § 846. We dismiss.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Todd contends that the district court procedurally erred at sentencing and

imposed a substantively unreasonable sentence. The government argues that the

appeal is barred by a valid appeal waiver. We review de novo whether a defendant

has waived his right to appeal. See United States v. Watson, 582 F.3d 974, 981

(9th Cir. 2009).

      Under the terms of Todd’s binding plea agreement, he waived the right to

appeal “any sentence imposed by the Court,” and “the manner in which the

sentence is determined,” provided that the sentence fell within the stipulated range,

as it did here. Todd contends that he is nonetheless entitled to bring this appeal

because he reserved the right to appeal based on explicitly retroactive changes to

the applicable Sentencing Guidelines and statutes. This argument fails because

under the terms of the waiver, a challenge based on such retroactive changes may

be made only by way of a post-conviction collateral attack. Because the waiver

applies and is enforceable, we dismiss. See id. at 988.

      DISMISSED.




                                          2                                    11-50455